DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 30 Mar 2022.

Amendments Received
Amendments to the claims were received and entered on 30 Jun 2022.

Election/Restrictions
As amended, claim 27 is now drawn to an invention that is independent or distinct from the invention originally claimed. Claim 16 was, and still is, directed to a procedure wherein the consensus base call is made at a single position of comparison, whereas claim 27 is now directed to a procedure in which the consensus base call is made from two positions of comparison.  The procedures are distinct because they have different modes of operation.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27–31, 33, 35, 37 and 38 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Withdrawn: 27–31, 33, 35, 37 and 38
Canceled: 1–15, 24, 32, 34 and 36
Examined herein: 16–23, 25, 26 and 39

Withdrawn Rejections
All rejections of claims 32 and 36 are hereby withdrawn; their cancelation moots the rejections.
All rejections of claims 27–31, 33, 35 and 37 are hereby withdrawn, as these claims have been withdrawn from consideration. The withdrawal of the rejections does not imply that the rejections were improper, or that the arguments against them were persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16–23, 25, 26 and 39 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
The rejection of claims 16–23, 25 and 26 is maintained from the previous Office action.  Newly-presented claim 39 has been added to this rejection.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "trace reconstruction" (specification ¶ 0019).

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to methods and systems, both of which fall within one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical operations recited in the claims include "taking the exclusive or of the binary data and a random sequence generated by a seed and a function".
Mathematical operations recited in the claims include "taking the exclusive or of the binary data and a random sequence generated by a seed and a function".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 16 recites the non-abstract element of "sequencing synthetic polynucleotide strands with a polynucleotide sequencer".  Claim 20 recites the non-abstract element of "a polynucleotide sequencer".  Adding the generic technology of nucleotide sequencing to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the step of nucleotide sequencing does not impose any meaningful limits on how the technology of nucleotide sequencing operates.  Nucleotide sequencing is performed in exactly the same manner regardless of whether a practitioner subsequently performs the claimed abstract idea, or some other data processing algorithm, or no additional data processing at all.  Hence, this step only generally links the abstract idea to the technological environment of nucleotide sequencing, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Claim 20 recites additional elements that are not abstract ideas: "a system", "a processing unit", "a memory", and various program modules.  Claim 39 recites the further limitation that the modules "are implemented as hardware logic components".  The claims do not describe any specific computational steps by which the computer or hardware logic performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer or hardware logic are used to implement these functions.  The claims state nothing more than that a generic processor performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
The specification states that "polynucleotide sequencing includes any method or technology that is used to generate base calls from a strand of DNA or RNA" (¶ 0027), and further describes several commercially-available systems for nucleotide sequencing (¶¶ 0028–0034).  Hence, the element of "nucleotide sequencing" was a well-understood, routine and conventional practice in the art prior to the time of invention; when considered individually, it is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As explained above, the mere instructions to implement the abstract idea using a computer or other processor are, when considered individually, also insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. nucleotide sequencing, including computerized analysis of sequencing data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 30 Jun 2022, Applicant asserts that "the Office has identified no features from [the claims] that recite an abstract idea" (p. 13).
As explained above, the Office did explicitly identify numerous claim elements as abstract ideas.
Applicant asserts that the claimed trace reconstruction system "is an improvement in the technology of polynucleotide sequencing and improvement in the device of a polynucleotide sequencer" (p. 18).
This assertion misrepresents the nature of the invention.  The invention does not yield improved accuracy of polynucleotide sequencing.  The invention does not improve polynucleotide sequencing.  The specification explicitly states that any one of several commercially-available sequencing platforms can be used to perform the sequencing elements (¶¶ 0028–0034).  The specification does not describe any way in which the operation of those platforms is changed to yield increased sequencing accuracy.  There are ways to improve sequencing platforms to reduce error, such as by modifying the instrumentation, or the reagents, or the manner in which the sequencing reactions are performed.  This invention does none of these.
Instead, the claimed trace reconstruction system starts with sequencing data — obtained through any number of customary and widely-used procedures — and analyzes those data in a way that corrects for errors that occurred during the sequencing process.  But again, this is not an improvement to the sequencing itself.  It is an improvement to the downstream data processing.  The downstream processing of sequencing data is the abstract idea.  While undoubtedly useful, it is not a practical application into which the abstract idea is integrated.
"It is important to note, the judicial exception alone cannot provide the improvement" (MPEP 2106.05(a)).  In this instance, the putative improvement, "the process of going from many noisy reads to one, presumably accurate, consensus output sequence [that] is referred to as 'trace reconstruction'" (specification ¶ 0019) is achieved entirely and exclusively by the abstract idea.  The claims merely couple this abstract idea with commercially-available nucleotide sequencing technology that operates in its customary manner, providing the noisy read data that is processed by the trace reconstruction algorithm.  Hence, the invention is not an improvement to sequencing technology.  It is, at best, an improved data processing procedure.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19–22, 25, 26 and 39 are rejected under 35 USC § 103 as being unpatentable over Church, et al. (Science 2012; previously cited); Ghodsi, et al. (BMC Bioinformatics 2011; previously cited); and Lee, et al. (Bioinformatics 2002; previously cited).
The rejection of claims 16, 17, 19–22, 25, 26 is maintained from the previous Office action.  Newly-presented claim 39 has been added to this ground of rejection.  Minor revisions have been made to the rationale to remove the withdrawn claims, and to address the newly-presented claim limitations.
Claim 16 is directed to a method comprising:
(a)	"sequencing synthetic polynucleotide strands with a polynucleotide sequencer"
(b)	"receiving a plurality of reads from the polynucleotide sequencer …"
(c)	"clustering the plurality of reads into a plurality of clusters …"
(d)	"selecting a cluster from the plurality of clusters …"
(e)	"aligning the clustered set of reads …"
(f)	"determining a plurality consensus base call at the position of comparison …"
(g)	"identifying a variant read from the clustered set of reads …"
(h)	"identifying a look-ahead window consensus string of base calls in a look-ahead window …"
(j)	"determining that an error type for the variant read at the position of comparison is one of substitution, deletion, or insertion …"
(k)	"advancing the position of comparison for the variant read ahead a number of positions based on the error type …"
(l)	"advancing the position of comparison for reads …"
(m)	"determining a single consensus output sequence from the clustered set of reads"
Claim 20 is directed to a system that implements the method of claim 16 using a nucleotide sequencer and a computer.
With respect to claims 16, 20, 22 and 27–30, Church teaches:
(a)	sequencing a library of synthetic polynucleotides (p. 1628, bot. of col. 1); the library encodes binary data in the polynucleotide sequences (p. 1628, mid. of col. 1)
(b)	receiving the reads from the sequencing system (p. 1628, bot. of col. 1), the reads having errors introduced by the sequencing system (Table S3)
(c,d)	identifying groups of overlapping reads (SM § "Sequencing and Processing"), which implies that the reads are from the same source strand
(e)	joining the overlapping reads into a single contig at the point(s) of overlap (SM § "Sequencing and Processing")
(f–l)	—
(m)	generating a consensus sequence for each strand (p. 1628, bot. of col. 1)
Church teaches identifying sets of overlapping reads, but does not teach "clustering" those reads.
Ghodsi teaches a method of clustering nucleotide sequences and generating a representative sequence for the cluster, comprising
(a)	—
(b)	obtaining a set of sequences, such as metagenome pyrosequencing reads (p. 7, mid. of col. 2)
(c,d)	"To estimate the true taxonomic composition of a dataset we recommend a two step process that starts by building tight clusters (e.g. at 0.99 similarity) with DNACLUST, then uses the cluster representatives (and the size of the clusters) as input for a more sophisticated but slower algorithm which could not otherwise be applied to the original dataset" (p. 8, bot. of col. 2); i.e. the clustering method of Ghodsi can be used once to generate the initial clusters with representatives, and then the same or a similar algorithm used again for further, more detailed analysis
(e)	aligning the anchored sequences (p. 3, col. 2; p. 5 § "Alignment Search Algorithm"), thereby calculating an edit distance and identifying a sequence of edit operations
(f)	identifying a "cluster representative" sequence (p. 4 § "Clustering properties")
(g,h)	—
(j)	identifying insertion, deletion and substitution edit operations between two sequences (p. 5, mid. of col. 2), including a position of comparison in each sequence
(k,l)	traversing a tree using depth-first search (p. 5, top of col. 2), which necessitates "advancing [a] position of comparison ahead a number of positions"
(m)	—
Ghodsi teaches that this method "is particularly well suited for high-stringency clustering, outperforming other state of the art clustering tools in this context" (p. 11 § "Conclusions").
Neither Church nor Ghodsi teaches "identifying a variant read from the clustered set of reads" and correcting for the variation.
Lee teaches an improved method of aligning multiple sequences, comprising
(a)	—
(b)	receiving a library of nucleotide sequences, such as EST fragments (p. 459 § "EST assembly"), which may contain "sequencing errors" (p. 460, top of col. 1)
(c,d)	—
(e)	aligning the sequences into a Partial Order Alignment graph (p. 455 § "Dynamic programming Partial Order Alignment (POA)"; p. 457 § "Construction of the partial order graph")
(f–h)	"a partial order graph effectively consists of a 'consensus' sequence of nodes, plus occasional 'polymorphic' nodes where an individual sequence diverges from the consensus" (p. 460, bot. of col. 1 – top of col. 2)
(j)	identifying substitutions, deletions and insertions between two sequences (p. 455 § "Dynamic programming Partial Order Alignment (POA)")
(k,l)	the POA represents a substitution as a branch with two or more aligned nodes, and represents an insertion/deletion as a branch without aligned nodes (p. 455 § "Dynamic programming Partial Order Alignment (POA); p. 455, Fig. 1); when the "polymorphic" nodes are simple substitutions (i.e. the variant is aligned with the consensus), then one polymorphic node is bypassed when advancing from one consensus sequence node to the next (e.g. the variant "M→I→V" path instead of the consensus "M→L→V" path in Fig. 1d); when the "polymorphic" nodes are deletions, then no polymorphic nodes are bypassed when advancing from one consensus sequence node to the next (e.g. the variant "R→N" path instead of the consensus "R→P→Q→K→N" path in Fig. 1d); when the "polymorphic" nodes are insertions, then multiple polymorphic nodes are bypassed when advancing from one consensus sequence node to the next (e.g. the variant "R→P→Q→K→N" path instead of the consensus "R→N" path in Fig. 1d)
(m)	"PO-MSA representation effectively handles [] sequencing error[s], making it easy to find consensus sequences, called heaviest bundles, using graph algorithm methods" (p. 460, top of col. 2)
Lee teaches that "POA is complementary to existing sequence alignment approaches in many areas. For example, the data compression inherent in the PO-MSA representation could be used to develop accelerated forms of search methods" (p. 463, bot. of col. 1).
Lee does not teach that searching for a representative or consensus sequence includes a "position of comparison" and a "look-ahead window [that is] adjacent to the position of comparison".
Ghodsi teaches "using a depth first search (DFS) algorithm" (p. 5, top of col. 2) that is "recursive" (p. 6, bot. of col. 1) and that uses "backtracking" (p. 6, top of col. 2) to search through a dynamic programming table, which is stored as a trie.  Lee teaches that the partial order alignment graph is an advantageous replacement for a dynamic programming table.  A recursive, backtracking search through a graph necessary includes a point to which the search can backtrack (i.e. a "position of comparison"), and a forward path of one or more nodes, following the directed edges, from that point (i.e. a "lookahead window").  Hence, using a POA graph, as taught by Lee, in the alignment and clustering method taught by Ghodsi results in a method of identifying substitutions, insertions and deletions based on a position of comparison and a look-ahead window.
With respect to claims 17 and 21, Lee teaches that it would be advantageous to use profile-based alignment scoring (p. 463 § "Future work"). The scores reflect errors between the consensus and the read, so the score profile is "based at least in part on an error profile associated with the polynucleotide sequencer".
With respect to claims 19, 25 and 26, Church teaches decoding the sequence data back into binary data (p. 1628, bot. of col. 1), including correcting errors (SM § "Errors").
With respect to claim 39, Ghodsi (p. 8, Fig. 2) and Lee (p. 460, mid. of col. 2) teach computer processor hardware whereby the method steps are implemented.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the sequence preprocessing/clustering method of Ghodsi with the nucleotide storage system of Church, because Ghosdi teaches that the method is advantageous for gathering clusters of reads that originated from the same sequence, thereby improving subsequent alignment and assembly.  Even though Church is directed to a library of artificial sequences and Ghodsi to libraries of natural sequences, these are both libraries consisting of a mixture of thousands to millions of distinct sequences, each sequence being hundreds to a few thousand bp in length.  Hence, one of ordinary skill in the art would have readily predicted that the clustering method of Ghodsi could successfully be used to cluster the sequences from a nucleotide data storage system like that of Church.
Said practitioner also would have been motivated to use the PO-MSA alignment and consensus-generating method of Lee to generate the consensus sequences in the method of Church and Ptitsyn, because Lee teaches that the PO-MSA is advantageous for efficient EST assembly with large alignments.  Given that both Ghodsi and the PO-MSA method have been shown to operate successfully on EST libraries, and given that Ghosdi does not require any specific downstream alignment/assembly/consensus generation procedure after the reads have been clustered, said practitioner would have readily predicted that the combination would successfully result in a method of generating a consensus sequence from the clustered reads as described.
The inventions are therefore prima facie obvious.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Church, Ghodsi and Lee as applied to claims 16 and 20 above, and further in view of Yunpeng, et al. (International Congress on Image and Signal Processing 2011; previously cited).
Save for the removal of withdrawn claim 33, this rejection is maintained verbatim from the previous Office action.
The combination of Church, Ghosdi and Lee teaches a method of encoding binary data in nucleotide sequences, but does not teach "reversibly randomizing the binary data before encoding the binary data in the synthetic polynucleotide".
With respect to claims 18 and 23, Yunpeng teaches generating a random binary sequence using a key (i.e. "seed value") and a logistic mapping function (p. 2292 § 3.4), and XOR'ing the random sequence with a binary-encoded nucleotide sequence (p. 2292 § 3.3.1).  This process reversibly encrypts the nucleotide sequence.  Yunpeng teaches that this method "provides an excellent performance of its encryption and an anti-attack ability" (p. 2294 § V).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to encrypt the digital data in the method of Church, Ghosdi and Lee using the symmetric encryption procedure of Yunpeng, because Yunpeng teaches that doing so is advantageous for securely storing data in DNA.  Given that Church teaches that the system can store any kind of binary data, said practitioner would have readily predicted that the modification would successfully result in a method of encoding binary data in nucleotide sequences, wherein the binary data has been encrypted as described.  The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 30 Jun 2022, Applicant asserts that "the record does not show how the combination of Lee and Ghodsi teaches or suggests a window that is looking ahead" (p. 24).
The examiner has explained above how the combination of Lee, which teaches a directed graph, and Ghodsi, which teaches backtracking search, satisfies this limitation.  For example, given the example graph in Fig. 1(d) of Lee, the search would arrive at the M node near the left end of the graph.  From this M node (i.e. "the position of comparison"), the search might first branch to follow the upper path through the I node, and continue to some other number of nodes (i.e. a "look ahead window").  But the search must also return to the M node (i.e. "backtrack" to the "position of comparison") so that it could then follow the lower path through the L node.  Despite its name, a "backtracking search" does not, as asserted by Applicant, "describe a 'look-backwards' window that considers positions on a graph that have already been analyzed" (Reply, p. 24).  Instead, a backtracking search chooses a node along a path, and looks ahead to one of the connected nodes, and in time returns to the chosen node so that it can explore another connected node.  The chosen node is the "position of comparison", and the path being explored from that node is the "look-ahead window".  At some point, the search will have explored all the possible branches from the chosen node, and then the position of comparison moves along the highest-scoring connection, thereby "advancing the position of comparison" for the consensus and the variants.
Applicant further asserts that "the record does not show Lee and Ghodsi limiting the reads in a 'window' to only the reads that have the plurality of consensus base call [sic] at the position of comparison" (p. 24).
This argument is inconsistent with the claim language.  Claim 16 recites "for a subset of the clustered set of reads having the plurality consensus base call at the position of comparison".  The subset of reads need not include only "only the reads that have the plurality [] consensus base call".  The claim encompasses situations where the subset includes other reads, as well as the situation where some of the reads having the plurality consensus base call are excluded from the subset.
Moreover, even if the claim were interpreted as argued by Applicant, the POA graph of Lee would satisfy the limitation.  Lee teaches that in a POA graph, "letters that are aligned and identical are fused as a single node" (p. 454 § "Partial Order Multiple Sequence Alignment (PO-MSA) data structure").  One of the fused nodes at each position will necessarily be the node representing the consensus base call, as well as being "the most frequent base call" at that position.  So the reads that compose the fused node will be "a subset of the clustered reads having the plurality consensus base call".  At some point during the search, the search will visit the fused node; i.e. it will be "at the position of comparison".
Applicant further asserts that "the record does not show Lee and Ghodsi teaching or suggest [sic] a 'window' that contains within it a consensus string" (p. 25).
Again, this argument is predicated on an incorrect interpretation of Lee and Ghodsi.  At some point, the "lookahead window" will include the node(s) that represent(s) the next position(s) in the consensus string.
Applicant further asserts that "it appears that the Office is taking official notice of facts that are allegedly based upon common knowledge" (p. 26) and "Applicant traversed the rejection of claim 16 as not properly officially noticed or not properly based on common knowledge" (p. 27).
"To adequately traverse such a finding [that a fact is common knowledge or well-known in the art], an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art" (MPEP 2144.03 § C).  Applicant has not identified any specific facts of which the Office has allegedly taken improper official notice, so the examiner cannot respond to Applicant's allegations.
The rationale for rejection is based entirely upon facts found within the cited prior art references, particularly Lee: the structure of the POA graph; how the POA graph corresponds to a multiple sequence alignment (p. 456, Fig. 2) ; "the partial order graph structure is also equivalent to the representation of an alignment of N sequences as a path through an N-dimensional MSA matrix" (Lee, p. 455, bot. of col. 1); that in a matrix alignment,
three basic moves are possible: a diagonal 'alignment' move indicating that                 
                    n
                
             and                 
                    m
                
             are aligned; and horizontal and vertical moves indicating, respectively,                 
                    n
                
             as an insertion relative to                 
                    m
                
            , or                 
                    m
                
             as an insertion relative to                 
                    n
                
            . The set of all possible paths across the 2D matrix constructed from these moves represents all possible alignments of the two sequences allowing the 'edit operators' of identity/substitution (diagonal move) and insertion/deletion (horizontal and vertical moves).

(p. 455, mid. of col. 2); and that "POA extends the dynamic programming method of
Needleman–Wunsch in a natural way" (p. 455, mid. of col. 2).  And because "the rationale to support a rejection under 35 U.S.C. 103  may rely on logic and sound scientific principle" (MPEP 2144.02), the examiner provided a detailed explanation of how the structure of the POA graph, and a backtracking search through that graph, results in the claimed "determining that an error type for the variant read at the position of comparison is one of substitution, deletion or insertion", and "advancing the position of comparison for the variant read ahead a number of positions based on the error type".  So while neither Lee nor Ghodsi individually teaches the limitations using the same terminology recited in the claims, combining the teachings of Lee and Ghodsi using the techniques of creating multiple sequence alignments, interpreting those alignments, and traversing graphs — all of which are elementary techniques in bioinformatics in the first place — results in the claimed limitations.
The arguments are therefore unpersuasive, so the rejections are maintained.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631